
	
		II
		111th CONGRESS
		2d Session
		S. 3681
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2010
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reform the
		  system of public financing for Presidential elections, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Presidential Funding Act of
			 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Primary elections
					Sec. 101. Increase in and modifications to matching
				payments.
					Sec. 102. Eligibility requirements for matching
				payments.
					Sec. 103. Inflation adjustment for contribution limitations and
				matching contributions.
					Sec. 104. Repeal of expenditure limitations.
					Sec. 105. Period of availability of matching
				payments.
					Sec. 106. Examination and audits of matchable
				contributions.
					Sec. 107. Modification to limitation on contributions for
				presidential primary candidates.
					TITLE II—General elections
					Sec. 201. Modification of eligibility requirements for public
				financing.
					Sec. 202. Repeal of expenditure limitations and use of
				qualified campaign contributions.
					Sec. 203. Matching payments and other modifications to payment
				amounts.
					Sec. 204. Inflation adjustment for payment amounts and
				qualified contributions.
					Sec. 205. Increase in limit on coordinated party
				expenditures.
					Sec. 206. Establishment of uniform date for release of
				payments.
					Sec. 207. Amounts in Presidential Election Campaign
				Fund.
					Sec. 208. Use of general election payments for general election
				legal and accounting compliance.
					TITLE III—Political conventions
					Sec. 301. Repeal of public financing of party
				conventions.
					Sec. 302. Contributions for political conventions.
					Sec. 303. Prohibition on use of soft money.
					TITLE IV—Other provisions
					Sec. 401. Revisions to designation of income tax payments by
				individual taxpayers.
					Sec. 402. Regulations with respect to best efforts for
				identifying persons making contributions.
					Sec. 403. Prohibition on joint fundraising
				committees.
					Sec. 404. Disclosure of bundled contributions to presidential
				campaigns.
					Sec. 405. Judicial review of actions related to campaign
				finance laws.
					TITLE V—Offsets
					Sec. 501. Reforming irrigation subsidies.
					TITLE VI—Severability and effective date
					Sec. 601. Severability.
					Sec. 602. Effective date.
				
			IPrimary
			 elections
			101.Increase in and
			 modifications to matching payments
				(a)Increase and
			 modification
					(1)In
			 generalThe first sentence of section 9034(a) of the Internal
			 Revenue Code of 1986 is amended—
						(A)by striking
			 an amount equal to the amount of each contribution and inserting
			 an amount equal to 400 percent of the amount of each matchable
			 contribution; and
						(B)by striking
			 authorized committees and all that follows through
			 $250 and inserting authorized committees.
						(2)Matchable
			 contributionsSection 9034 of such Code is amended—
						(A)by striking the
			 last sentence of subsection (a); and
						(B)by inserting after
			 subsection (b) the following new subsection:
							
								(c)Matchable
				contribution definedFor purposes of this section and section
				9033(b)—
									(1)Matchable
				contributionThe term matchable contribution means,
				with respect to the nomination for election to the office of President of the
				United States, a contribution by an individual to a candidate or an authorized
				committee of a candidate—
										(A)which does not
				exceed $200, and
										(B)with respect to
				which the candidate has certified in writing that—
											(i)the individual
				making such contribution has not made aggregate contributions (including such
				matchable contribution) to such candidate and the authorized committees of such
				candidate in excess of $200 with respect to such nomination,
											(ii)such candidate
				and the authorized committees of such candidate will not accept contributions
				from such individual (including such matchable contribution) aggregating more
				than $200 with respect to such nomination, and
											(iii)such
				contribution was not—
												(I)forwarded from
				the contributor from any person other than an individual, or
												(II)received by the
				candidate or committee from a contributor or contributors, but credited by the
				committee or candidate to another person who is not an individual through
				records, designations, or other means of recognizing that a certain amount of
				money has been raised by such person.
												(2)ContributionFor
				purposes of this subsection, the term contribution means a gift of
				money made by a written instrument which identifies the individual making the
				contribution by full name and mailing address, but does not include a
				subscription, loan, advance, or deposit of money, or anything of value or
				anything described in subparagraph (B), (C), or (D) of section
				9032(4).
									.
						(3)Conforming
			 amendments
						(A)Section 9032(4)
			 of such Code is amended by striking section 9034(a) and
			 inserting section 9034.
						(B)Section
			 9033(b)(3) of such Code is amended by striking matching
			 contributions and inserting matchable
			 contributions.
						(b)Modification of
			 payment limitationSection 9034(b) of the Internal Revenue Code
			 of 1986 is amended by striking shall not exceed and all that
			 follows and inserting shall not exceed $100,000,000..
				102.Eligibility
			 requirements for matching payments
				(a)Amount of
			 aggregate contributions per StateSection 9033(b)(3) of the
			 Internal Revenue Code of 1986 is amended by striking $5,000 and
			 inserting $25,000.
				(b)Contribution
			 limit
					(1)In
			 generalParagraph (4) of section 9033(b) of such Code is amended
			 to read as follows:
						
							(4)the candidate and
				the authorized committees of the candidate will not accept aggregate
				contributions from any person with respect to the nomination for election to
				the office of President of the United States in excess of
				$1,000.
							.
					(2)Conforming
			 amendments
						(A)Section 9033(b)
			 of such Code is amended by adding at the end the following new flush
			 sentence:
							
								For purposes of paragraph (4), the
				term contribution has the meaning given such term in section
				301(8) of the Federal Election Campaign Act of
				1971..
						(B)Section 9032(4)
			 of such Code, as amended by section 101(a)(3)(A) is amended by inserting
			 or 9033(b) after 9034.
						(c)Ban on
			 contributions by lobbyists and PACsSection 9033(b) of such Code,
			 as amended by subsection (b), is amended—
					(1)by striking
			 and at the end of paragraph (3);
					(2)by striking the
			 period at the end of paragraph (4) and inserting , and;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(5)the candidate and
				the authorized committee of the candidate will not accept—
								(A)any contribution
				from—
									(i)an individual who
				is a current registrant under section 4(a)(1) of the Lobbying Disclosure Act of
				1995, or
									(ii)an individual
				who is listed on a current registration filed under section 4(b)(6) of such Act
				or a current report under section 5(b)(2)(C) of such Act,
									(B)any bundled
				contribution (as defined in section 304(i)(8)) forwarded by or credited to a
				person described in section 304(i)(7), and
								(C)any contribution
				from a political committee other than a political committee of a political
				party.
								.
					(d)Participation in
			 system for payments for general electionSection 9033(b) of such
			 Code, as amended by subsection (c), is amended—
					(1)by striking
			 and at the end of paragraph (4);
					(2)by striking the
			 period at the end of paragraph (5) and inserting , and;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(6)if the candidate
				is nominated by a political party for election to the office of President, the
				candidate will apply for and accept payments with respect to the general
				election for such office in accordance with chapter
				95.
							.
					103.Inflation
			 adjustment for contribution limitations and matching
			 contributionsSection 9033 of
			 such Code is amended by adding at the end the following new subsection:
				
					(d)Inflation
				adjustments
						(1)In
				generalIn the case of any applicable period beginning after
				2012, each of the dollar amounts in subsection (b)(4) and section 9034(b) shall
				be increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year following the year which such applicable period begins, determined by
				substituting calendar year 2012 for calendar year
				1992 in subparagraph (B) thereof.
							(2)Applicable
				periodFor purposes of this subsection, the term applicable
				period means the 4-year period beginning with the first day following
				the date of the last general election for the office of President and ending on
				the date of the next such general election.
						(3)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $100, such
				amount shall be rounded to the nearest multiple of
				$100.
						.
			104.Repeal of
			 expenditure limitations
				(a)In
			 generalSubsection (a) of section 9035 of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(a)Personal
				expenditure limitationNo candidate shall knowingly make
				expenditures from his personal funds, or the personal funds of his immediate
				family, in connection with his campaign for nomination for election to the
				office of President in excess of, in the aggregate,
				$50,000.
						.
				(b)Conforming
			 amendmentParagraph (1) of section 9033(b) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(1)the candidate
				will comply with the personal expenditure limitation under section
				9035,
						.
				105.Period of
			 availability of matching paymentsSection 9032(6) of such Code is amended by
			 striking the beginning of the calendar year in which a general election
			 for the office of President of the United States will be held and
			 inserting the date that is 6 months prior to the date of the earliest
			 State primary election.
			106.Examination
			 and audits of matchable contributionsSection 9038(a) of the Internal Revenue Code
			 of 1986 is amended by inserting and matchable contributions accepted
			 by after qualified campaign expenses of.
			107.Modification
			 to limitation on contributions for presidential primary
			 candidatesSection 315(a)(6)
			 of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)(6)) is amended
			 by striking calendar year and inserting four-year
			 election cycle.
			IIGeneral
			 elections
			201.Modification
			 of eligibility requirements for public financingSection 9003(a) of the Internal Revenue Code
			 of 1986 is amended to read as follows:
				
					(a)In
				generalIn order to be eligible to receive any payments under
				section 9006, the candidates of a political party in a presidential election
				shall meet the following requirements:
						(1)Participation
				in primary payment systemThe candidate for President received
				payments under chapter 96 for the campaign for nomination for election to be
				President.
						(2)Agreements with
				CommissionThe candidates, in writing—
							(A)agree to obtain
				and furnish to the Commission such evidence as it may request of the qualified
				campaign expenses of such candidates,
							(B)agree to keep and
				furnish to the Commission such records, books, and other information as it may
				request, and
							(C)agree to an audit
				and examination by the Commission under section 9007 and to pay any amounts
				required to be paid under such section.
							(3)Ban on certain
				contributions and solicitationsThe candidates certify to the
				Commission, under penalty of perjury, the following:
							(A)Lobbyists and
				PACsSuch candidates and the authorized committees of such
				candidates will not accept—
								(i)any contribution
				from—
									(I)an individual who
				is a current registrant under section 4(a)(1) of the Lobbying Disclosure Act of
				1995, or
									(II)an individual
				who is listed on a current registration filed under section 4(b)(6) of such Act
				or a current report under section 5(b)(2)(C) of such Act,
									(ii)any bundled
				contribution (as defined in section 304(i)(8)) forwarded by or credited to a
				person described in section 304(i)(7), and
								(iii)any
				contribution from a political committee other than a political committee of a
				political party.
								(B)Solicitations
				for joint fundraising committeesSuch candidates and their
				authorized committees will not, after June 1 of the election year, solicit any
				funds for any joint fundraising committee that includes any committee of a
				political party.
							(C)Solicitation
				for political partiesSuch candidates and their authorized
				committees will not, after the date described in section 9006(b), solicit any
				funds for any committee of a political party.
							Such
				certification shall be made within such time prior to the day of the
				presidential election as the Commission shall prescribe by rules or
				regulations..
			202.Repeal of
			 expenditure limitations and use of qualified campaign contributions
				(a)Major
			 partiesSubsection (b) of section 9003 of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(b)Major
				partiesIn order to be eligible to receive any payments under
				section 9006, the candidates of a major party in a presidential election shall
				certify to the Commission, under penalty of perjury, that—
							(1)such candidates
				and their authorized committees have not and will not accept any contributions
				to defray qualified campaign expenses other than—
								(A)qualified
				campaign contributions, and
								(B)contributions to
				the extent necessary to make up any deficiency payments received out of the
				fund on account of the application of section 9006(c), and
								(2)such candidates
				and their authorized committees have not and will not accept any contribution
				to defray expenses which would be qualified campaign expenses but for
				subparagraph (C) of section 9002(11).
							Such
				certification shall be made at the same time as the certification required
				under subsection
				(a)(3)..
				(b)Minor and new
			 partiesSubsection (c) of section 9003 of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(c)Minor and new
				partiesIn order to be eligible to receive any payments under
				section 9006, the candidates of a minor or new party in a presidential election
				shall certify to the Commission, under penalty of perjury, that such candidates
				and their authorized committees have not and will not accept any contributions
				to defray qualified campaign expenses other than—
							(1)qualified
				campaign contributions, and
							(2)contributions
				other than qualified campaign contributions to the extent to which—
								(A)the aggregate
				payments to which such candidates would be entitled under section 9004 if such
				candidates were candidates of a major party, exceed
								(B)the aggregate
				payments to which such candidates are entitled to under section 9004.
								Such
				certification shall be made at the same time as the certification required
				under subsection
				(a)(3)..
				(c)Definition of
			 qualified campaign contributionsSection 9002 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(13)Qualified
				campaign contributionThe term qualified campaign
				contribution means, with respect to any election for the office of
				President of the United States, a contribution from an individual to a
				candidate or an authorized committee of a candidate which—
							(A)is made after
				June 1 of the year in which the election is held,
							(B)does not exceed
				$500, and
							(C)with respect to
				which the candidate has certified in writing that—
								(i)the individual
				making such contribution has not made aggregate contributions (including such
				qualified contribution) to such candidate and the authorized committees of such
				candidate in excess of $500 with respect to such election, and
								(ii)such candidate
				and the authorized committees of such candidate will not accept contributions
				from such individual (including such qualified contribution) aggregating more
				than $500 with respect to such
				election.
								.
				(d)Conforming
			 amendments
					(1)Repeal of
			 expenditure limits
						(A)Section 315 of
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 441a) is amended by
			 striking subsection (b).
						(B)Section 315(c) of
			 such Act (2 U.S.C. 441a(c)) is amended—
							(i)in
			 paragraph (1)(B)(i), by striking , (b); and
							(ii)in
			 paragraph (2)(B)(i), by striking subsections (b) and (d) and
			 inserting subsection (d).
							(2)Limitation on
			 payments to candidates of minor and new partiesParagraph (1) of
			 section 9004(b) of the Internal Revenue Code of 1986 is amended by inserting
			 , other than qualified contributions, after
			 contributions.
					(3)Repayments
						(A)Section 9007(b)
			 of such Code is amended by striking paragraph (2) and redesignating paragraphs
			 (3), (4), and (5) as paragraphs (2), (3), and (4), respectively.
						(B)Paragraph (2) of
			 section 9007(b) of such Code, as redesignated by subparagraph (A), is amended
			 by inserting qualified contributions and after
			 contributions (other than.
						(4)Criminal
			 penalties
						(A)Excess
			 expensesSection 9012(a) of the Internal Revenue Code of 1986 is
			 amended by striking the first sentence.
						(B)Contributions
							(i)Candidates of
			 major partiesSection 9012(b)(1) of the Internal Revenue Code of
			 1986 is amended by inserting other than qualified contributions,
			 after to defray qualified campaign expenses,.
							(ii)Candidates of
			 other partiesSection 9012(b)(2) of such Code is amended by
			 inserting , other than qualified contributions, after
			 contributions.
							203.Matching
			 payments and other modifications to payment amounts
				(a)In
			 general
					(1)Amount of
			 payments for major party candidatesSubsection (a) of section 9004 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
						
							(a)In
				generalSubject to the provisions of this chapter—
								(1)Major
				partiesThe eligible candidates of each major party in a
				presidential election shall be entitled to equal payment under section 9006 in
				an amount equal to—
									(A)$50,000,000,
				plus
									(B)an amount equal
				to 400 percent of the amount of each matchable contribution received by such
				candidate on or after June 1 of the year of the presidential election, or by
				his authorized committees.
									The total
				amount of payments to which a major party candidate is entitled under
				subparagraph (B) shall not exceed $150,000,000.(2)Pre-election
				payments for minor and new parties
									(A)Payment based
				on prior votes received by party
										(i)In
				generalThe eligible candidates of a minor party in a
				presidential election shall be entitled to equal payment under section 9006 in
				an amount equal to the sum of—
											(I)the product of
				the popular vote ratio with respect to such minor party and the amount in
				effect under paragraph (1)(A), plus
											(II)an amount equal
				to the applicable percentage of the amount of each matchable contribution
				received by such candidate on or after June 1 of the year of the presidential
				election, or by his authorized committees.
											The total
				amount of payments to which such a candidate is entitled under subclause (II)
				shall not exceed the product of the amount in effect under the last sentence of
				paragraph (1)(A) and the popular vote ratio with respect to such minor
				party.(ii)Popular vote
				ratio with respect to a minor partyFor purposes of this
				subparagraph, the popular vote ratio with respect to a minor party is the ratio
				of the number of popular votes received by the candidate for President of the
				minor party, as such candidate, in the preceding presidential election to the
				average number of popular votes received by the candidates for President of the
				major parties in the preceding presidential election.
										(iii)Applicable
				percentageFor purposes of subparagraph (A), the applicable
				percentage is the product of 400 percent and the popular vote ratio with
				respect to such minor party.
										(B)Payment based
				on prior votes received by candidate
										(i)In
				generalIf the candidate of one or more political parties (not
				including a major party) for the office of President was a candidate for such
				office in the preceding presidential election and received 5 percent or more
				but less than 25 percent of the total number of popular votes received by all
				candidates for such office, such candidate and his running mate for the office
				of Vice President, upon compliance with the provisions of section 9003(a) and
				(c), shall be treated as eligible candidates entitled to payments under section
				9006 in an amount computed as provided in subparagraph (A), determined by
				substituting the popular vote ratio with respect to such
				candidate for the popular vote ratio with respect to such minor
				party each place it appears.
										(ii)Popular vote
				ratio with respect to a candidateFor purposes of this
				subparagraph, the popular vote ratio with respect to a candidate is the ratio
				of the number of popular votes received by such candidate for the office of
				President in the preceding presidential election to the average number of
				popular votes received by the candidates for President of the major parties in
				the preceding presidential election.
										(iii)Coordination
				ruleIf eligible candidates of a minor party are entitled to
				payments under this subparagraph, such entitlement shall be reduced by the
				amount of the entitlement allowed under subparagraph (A).
										(3)Post-election
				payments for minor and new parties
									(A)In
				generalThe eligible candidates of a minor party or a new party
				in a presidential election whose candidate for President in such election
				receives, as such candidate, 5 percent or more of the total number of popular
				votes cast for the office of President in such election shall be entitled to
				payments under section 9006 equal to the sum of—
										(i)the product of
				the popular vote ratio with respect to such candidate and the amount in effect
				under paragraph (1)(A), plus
										(ii)an amount equal
				to the applicable percentage of the amount of each matchable contribution
				received by such candidate on or after June 1 of the year of the presidential
				election, or by his authorized committees.
										The
				total amount of payments to which such a candidate is entitled under clause
				(ii) shall not exceed the product of the amount in effect under the last
				sentence of paragraph (1)(A) and the popular vote ratio with respect to such
				candidate.(B)Popular vote
				ratio with respect to a candidateFor purposes of this paragraph,
				the popular vote ratio with respect to a candidate in a presidential election
				is the ratio of the number of popular votes received by such candidate for the
				office of President in such election to the average number of popular votes
				received by the candidates for President of the major parties in such
				election.
									(C)Applicable
				percentageFor purposes of subparagraph (A), the applicable
				percentage is the product of 400 percent and the popular vote ratio with
				respect to such candidate.
									(D)Coordination
				ruleIn the case of eligible candidates entitled to payments
				under paragraph (2), the amount allowable under this paragraph shall be limited
				to the amount, if any, by which the entitlement under the preceding sentence
				exceeds the amount of the entitlement under paragraph
				(2).
									.
					(2)Conforming
			 amendmentSection 9005(a) is amended by adding at the end the
			 following new sentence: The Commission shall make such additional
			 certifications as may be necessary to receive payments under section
			 9004..
					(b)Matchable
			 contributionSection 9002 of such Code, as amended by section
			 202, is amended by adding at the end the following new paragraph:
					
						(14)Matchable
				contributionThe term matchable contribution means,
				with respect to the election to the office of President of the United States, a
				contribution by an individual to a candidate or an authorized committee of a
				candidate—
							(A)which does not
				exceed $200, and
							(B)with respect to
				which the candidate has certified in writing that—
								(i)the individual
				making such contribution has not made aggregate contributions (including such
				matchable contribution) to such candidate and the authorized committees of such
				candidate in excess of $200 with respect to such election,
								(ii)such candidate
				and the authorized committees of such candidate will not accept contributions
				from such individual (including such matchable contribution) aggregating more
				than $200 with respect to such election, and
								(iii)such
				contribution was not—
									(I)forwarded from
				the contributor from any person other than an individual, or
									(II)received by the
				candidate or committee from a contributor or contributors, but credited by the
				committee or candidate to another person who is not an individual through
				records, designations, or other means of recognizing that a certain amount of
				money has been raised by such
				person.
									.
				204.Inflation
			 adjustment for payment amounts and qualified contributionsSection 9004 of such Code is amended by
			 adding at the end the following new subsection:
				
					(f)Inflation
				adjustments
						(1)In
				generalIn the case of any applicable period beginning after
				2012, each of the dollar amounts in subsection (a)(1) and section 9002(13)
				shall be increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year following the year which such applicable period begins, determined by
				substituting calendar year 2012 for calendar year
				1992 in subparagraph (B) thereof.
							(2)Applicable
				periodFor purposes of this subsection, the term applicable
				period means the 4-year period beginning with the first day following
				the date of the last general election for the office of President and ending on
				the date of the next such general election.
						(3)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $100, such
				amount shall be rounded to the nearest multiple of
				$100.
						.
			205.Increase in
			 limit on coordinated party expenditures
				(a)In
			 generalSection 315(d)(2) of
			 the Federal Election Campaign Act of
			 1971 (2 U.S.C. 441a(d)(2)) is amended to read as follows:
					
						(2)(A)The national committee
				of a political party may not make any expenditure in connection with the
				general election campaign of any candidate for President of the United States
				who is affiliated with such party which exceeds $50,000,000.
							(B)For purposes of this
				paragraph—
								(i)any expenditure made by or on behalf
				of a national committee of a political party and in connection with a
				presidential election shall be considered to be made in connection with the
				general election campaign of a candidate for President of the United States who
				is affiliated with such party; and
								(ii)any communication made by or on
				behalf of such party shall be considered to be made in connection with the
				general election campaign of a candidate for President of the United States who
				is affiliated with such party if any portion of the communication is in
				connection with such election.
								(C)Any expenditure under this paragraph
				shall be in addition to any expenditure by a national committee of a political
				party serving as the principal campaign committee of a candidate for the office
				of President of the United
				States.
							.
				(b)Conforming
			 amendments relating to timing of cost-of-Living adjustment
					(1)In
			 generalSection 315(c)(1) of such Act (2 U.S.C. 441a(c)(1)), as
			 amended by section 202(d)(1)(B), is amended—
						(A)in subparagraph
			 (B), by striking (d) and inserting (d)(3);
			 and
						(B)by inserting at the
			 end the following new subparagraph:
							
								(D)In any calendar year after
				2012—
									(i)the dollar amount in subsection (d)(2)
				shall be increased by the percent difference determined under subparagraph
				(A);
									(ii)the amount so increased shall remain
				in effect for the calendar year; and
									(iii)if the amount after adjustment under
				clause (i) is not a multiple of $100, such amount shall be rounded to the
				nearest multiple of
				$100.
									.
						(2)Base
			 yearSection 315(c)(2)(B) of such Act (2 U.S.C. 441a(c)(2)(B)),
			 as amended by section 202(d)(1)(B), is amended—
						(A)in clause
			 (i)—
							(i)by
			 striking (d) and inserting (d)(3); and
							(ii)by
			 striking and at the end;
							(B)in clause (ii), by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following new clause:
							
								(iii)for purposes of subsection
				(d)(2), calendar year
				2011.
								.
						206.Establishment
			 of uniform date for release of payments
				(a)Date for
			 payments
					(1)In
			 generalSection 9006(b) of the Internal Revenue Code of 1986 is
			 amended to read as follows:
						
							(b)Payments from
				the FundIf the Secretary of the Treasury receives a
				certification from the Commission under section 9005 for payment to the
				eligible candidates of a political party, the Secretary shall pay to such
				candidates out of the fund the amount certified by the Commission on the later
				of—
								(1)the last Friday
				occurring before the first Monday in September, or
								(2)24 hours after
				receiving the certifications for the eligible candidates of all major political
				parties.
								Amounts
				paid to any such candidates shall be under the control of such
				candidates..
					(2)Conforming
			 AmendmentThe first sentence of section 9006(c) of such Code is
			 amended by striking the time of a certification by the Commission under
			 section 9005 for payment and inserting the time of making a
			 payment under subsection (b).
					(b)Time for
			 certificationSection 9005(a) of the Internal Revenue Code of
			 1986 is amended by striking 10 days and inserting 24
			 hours.
				207.Amounts in
			 Presidential Election Campaign Fund
				(a)Determination of
			 amounts in fundSection
			 9006(c) of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new sentence: In making a determination of whether there
			 are insufficient moneys in the fund for purposes of the previous sentence, the
			 Secretary shall take into account in determining the balance of the fund for a
			 Presidential election year the Secretary’s best estimate of the amount of
			 moneys which will be deposited into the fund during the year, except that the
			 amount of the estimate may not exceed the average of the annual amounts
			 deposited in the fund during the previous 3 years..
				(b)Special rule for
			 first campaign cycle under this Act
					(1)In
			 generalSection 9006 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
						
							(d)Special
				authority To borrow
								(1)In
				generalNotwithstanding subsection (c), there are authorized to
				be appropriated to the fund, as repayable advances, such sums as are necessary
				to carry out the purposes of the fund during the period ending on the first
				presidential election occurring after the date of the enactment of this
				subsection.
								(2)Repayment of
				advances
									(A)In
				generalAdvances made to the fund shall be repaid, and interest
				on such advances shall be paid, to the general fund of the Treasury when the
				Secretary determines that moneys are available for such purposes in the
				fund.
									(B)Rate of
				interestInterest on advances made to the fund shall be at a rate
				determined by the Secretary of the Treasury (as of the close of the calendar
				month preceding the month in which the advance is made) to be equal to the
				current average market yield on outstanding marketable obligations of the
				United States with remaining periods to maturity comparable to the anticipated
				period during which the advance will be outstanding and shall be compounded
				annually.
									.
					(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
					208.Use of general
			 election payments for general election legal and accounting
			 complianceSection 9002(11) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new sentence: For purposes of subparagraph (A), an expense incurred by a
			 candidate or authorized committee for general election legal and accounting
			 compliance purposes shall be considered to be an expense to further the
			 election of such candidate..
			IIIPolitical
			 conventions
			301.Repeal of
			 public financing of party conventions
				(a)In
			 generalChapter 95 of the Internal Revenue Code of 1986 is
			 amended by striking section 9008.
				(b)Conforming
			 amendments
					(1)Section 9006(c)
			 of such Code is amended by striking section 9008(b)(3).
					(2)Section 9009 of
			 such Code is amended by inserting and at the end of paragraph
			 (3), by striking the semicolon at the end of paragraph (4) and inserting a
			 period, and by striking paragraphs (5) and (6).
					(3)Section 9012 of
			 such Code, as amended by section 202(d)(4), is amended—
						(A)by striking
			 subsection (a) and redesignating subsections (b) through (f) as subsections (a)
			 through (e), respectively; and
						(B)in subsection
			 (a), as redesignated by subparagraph (A), by striking paragraph (2) and
			 redesignating paragraph (3) as paragraph (2).
						(4)Section 9037(a)
			 of such Code is amended by striking and for payments under section
			 9008(b)(3).
					302.Contributions
			 for political conventions
				(a)Separate
			 contribution limitation
					(1)Individuals
						(A)In
			 generalSubsection (a)(1) of section 315 of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441a) is amended by striking or
			 at the end of subparagraph (C), by striking the period at the end of
			 subparagraph (D) and inserting ; or, and by adding at the end
			 the following new subparagraph:
							
								(E)to the national
				nominating convention account of political committees established and
				maintained by a national political party, in any 4-year period ending on the
				last day of the calendar year beginning on the day after a general election for
				the office of President which, in the aggregate, exceed the dollar amount in
				effect under subparagraph
				(B);
								.
						(B)Conforming
			 amendmentSubparagraph (B) of section 315(a)(1) of such Act (2
			 U.S.C. 441a(a)(1)) is amended by inserting (other than to the national
			 nominating convention accounts of such political committees which are described
			 in subparagraph (E)) after national political
			 party.
						(2)Aggregate
			 contribution limitationParagraph (3) of section 315(a) of such
			 Act (2 U.S.C. 441a(a)) is amended by adding at the end the following new flush
			 sentence:
						
							The
				dollar amount in subparagraph (B) shall be increased by the amount of
				contributions (not in excess of the dollar amount in effect under subparagraph
				(E)) made to the national nominating convention account of a political
				committee established and maintained by a national political party during the
				period described in the preceding
				sentence..
					(b)National
			 nominating convention accountSubsection (a) of section 315 of
			 such Act (2 U.S.C. 441a) is amended by adding at the end the following new
			 paragraph:
					
						(9)For purposes of
				this subsection, the national nomination convention account of any political
				committees established and maintained by a national political party is a
				separate account the funds of which may only be used to defray the costs of the
				national nominating convention of such
				party.
						.
				303.Prohibition on
			 use of soft moneySection 323
			 of the Federal Election Campaign Act of 1971 (2 U.S.C. 441i) is amended by
			 adding at the end the following new subsection:
				
					(g)National
				conventionsAny person described in subsection (a) or (e) shall
				not solicit, receive, direct, transfer, or spend any funds in connection with a
				presidential nominating convention of any political party, including funds from
				or for a host committee, civic committee, municipality, or any other person or
				entity spending funds in connection with such a convention, unless such
				funds—
						(1)are not in excess
				of the amounts permitted with respect to contributions to the political
				committee established and maintained by a national political party committee
				under section 315; and
						(2)are not from
				sources prohibited by this Act from making contributions in connection with an
				election for Federal
				office.
						.
			IVOther
			 provisions
			401.Revisions to
			 designation of income tax payments by individual taxpayers
				(a)Increase in
			 amount designatedSection 6096(a) of the Internal Revenue Code of
			 1986 is amended—
					(1)in the first
			 sentence, by striking $3 each place it appears and inserting
			 $10; and
					(2)in the second
			 sentence—
						(A)by striking
			 $6 and inserting $20; and
						(B)by striking
			 $3 and inserting $10.
						(b)IndexingSection
			 6096 of such Code is amended by adding at the end the following new
			 subsection:
					
						(d)Indexing of
				amount designated
							(1)In
				generalWith respect to each taxable year after 2010, each amount
				referred to in subsection (a) shall be increased by the percent difference
				described in paragraph (2), except that if any such amount after such an
				increase is not a multiple of $1, such amount shall be rounded to the nearest
				multiple of $1.
							(2)Percent
				difference describedThe percent difference described in this
				paragraph with respect to a taxable year is the percent difference determined
				under section 315(c)(1)(A) of the Federal
				Election Campaign Act of 1971 with respect to the calendar year
				during which the taxable year begins, except that the base year involved shall
				be
				2009.
							.
				(c)Ensuring tax
			 preparation software does not provide automatic response to designation
			 questionSection 6096 of such Code, as amended by subsection (b),
			 is amended by adding at the end the following new subsection:
					
						(e)Ensuring tax
				preparation software does not provide automatic response to designation
				questionThe Secretary shall promulgate regulations to ensure
				that electronic software used in the preparation or filing of individual income
				tax returns does not automatically accept or decline a designation of a payment
				under this
				section.
						.
				(d)Public
			 information program on designationSection 6096 of such Code, as
			 amended by subsections (b) and (c), is amended by adding at the end the
			 following new subsection:
					
						(f)Public
				information program
							(1)In
				generalThe Federal Election Commission shall conduct a program
				to inform and educate the public regarding the purposes of the Presidential
				Election Campaign Fund, the procedures for the designation of payments under
				this section, and the effect of such a designation on the income tax liability
				of taxpayers.
							(2)Use of funds for
				programAmounts in the Presidential Election Campaign Fund shall
				be made available to the Federal Election Commission to carry out the program
				under this subsection, except that the amount made available for this purpose
				may not exceed $10,000,000 with respect to any Presidential election cycle. In
				this paragraph, a Presidential election cycle is the 4-year
				period beginning with January of the year following a Presidential
				election.
							.
				(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				402.Regulations
			 with respect to best efforts for identifying persons making
			 contributionsNot later than 6
			 months after the date of enactment of this Act, the Federal Election Commission
			 shall promulgate regulations with respect to what constitutes best efforts
			 under section 302(i) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 432(i)) for determining the identification of persons making contributions to
			 political committees, including the identifications of persons making
			 contributions over the Internet or by credit card. Such regulations shall
			 include a requirement that in the case of contributions made by a credit card,
			 the political committee shall ensure that the name on the credit card used to
			 make the contribution matches the name of the person making the
			 contribution.
			403.Prohibition on
			 joint fundraising committees
				(a)In
			 generalSection 302(e) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 432(e)) is amended by adding at
			 the end the following new paragraph:
					
						(6)No authorized
				committee of a candidate may establish a joint fundraising committee with a
				political committee other than an authorized committee of a
				candidate.
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2011.
				404.Disclosure of
			 bundled contributions to presidential campaigns
				(a)In
			 generalParagraphs (1) through (3) of section 304(i) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 434(i)) are amended to read as
			 follows:
					
						(1)In
				general
							(A)Disclosure of
				bundled contributions by lobbyistsEach committee described in
				paragraph (6) shall include in the first report required to be filed under this
				section after each covered period (as defined in paragraph (2)) a separate
				schedule setting forth the name, address, and employer of each person
				reasonably known by the committee to be a person described in paragraph (7) who
				provided 2 or more bundled contributions to the committee in an aggregate
				amount greater than the applicable threshold (as defined in paragraph (3))
				during the covered period, and the aggregate amount of the bundled
				contributions provided by each such person during the covered period.
							(B)Disclosure of
				bundled contributions to presidential campaignsEach committee
				which is an authorized committee of a candidate for the office of President or
				for nomination to such office shall include in the first report required to be
				filed under this section after each covered period (as defined in paragraph
				(2)) a separate schedule setting forth the name, address, and employer of each
				person who provided 2 or more bundled contributions to the committee in an
				aggregate amount greater than the applicable threshold (as defined in paragraph
				(3)) during the election cycle, and the aggregate amount of the bundled
				contributions provided by each such person during the covered period and such
				election cycle. Such schedule shall include a separate listing of the name,
				address, and employer of each person included on such schedule who is
				reasonably known by the committee to be a person described in paragraph (7),
				together with the aggregate amount of bundled contributions provided by such
				person during such period and such cycle.
							(2)Covered
				periodIn this subsection, a covered period
				means—
							(A)with respect to a
				committee which is an authorized committee of a candidate for the office of
				President or for nomination to such office—
								(i)the 4-year
				election cycle ending with the date of the election for the office of the
				President; and
								(ii)any reporting
				period applicable to the committee under this section during which any person
				provided 2 or more bundled contributions to the committee; and
								(B)with respect to
				any other committee—
								(i)the period
				beginning January 1 and ending June 30 of each year;
								(ii)the period
				beginning July 1 and ending December 31 of each year; and
								(iii)any reporting
				period applicable to the committee under this section during which any person
				described in paragraph (7) provided 2 or more bundled contributions to the
				committee in an aggregate amount greater than the applicable threshold.
								(3)Applicable
				threshold
							(A)In
				generalIn this subsection, the applicable threshold
				is—
								(i)$50,000 in the
				case of a committee which is an authorized committee of a candidate for the
				office of President or for nomination to such office; and
								(ii)$15,000 in the
				case of any other committee.
								In
				determining whether the amount of bundled contributions provided to a committee
				by a person exceeds the applicable threshold, there shall be excluded any
				contribution made to the committee by the person or the person's spouse.(B)IndexingIn
				any calendar year after 2012, section 315(c)(1)(B) shall apply to each amount
				applicable under subparagraph (A) in the same manner as such section applies to
				the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and
				(h) of such section, except that for purposes of applying such section to the
				amount applicable under subparagraph (A), the base period shall
				be
				2011.
							.
				(b)Conforming
			 amendmentsSubsection (i) of section 304 of such Act (2 U.S.C.
			 434) is amended—
					(1)in paragraph (5),
			 by striking described in paragraph (7) each place it appears in
			 subparagraphs (C) and (D);
					(2)in paragraph (6),
			 by inserting (other than a candidate for the office of President or for
			 nomination to such office) after candidate; and
					(3)in paragraph
			 (8)(A)—
						(A)by striking
			 , with respect to a committee described in paragraph (6) and a person
			 described in paragraph (7), and inserting , with respect to a
			 committee described in paragraph (6) or an authorized committee of a candidate
			 for the office of President or for nomination to such office,;
						(B)by striking
			 by the person in clause (i) thereof and inserting by any
			 person; and
						(C)by striking
			 the person each place it appears in clause (ii) and inserting
			 such person.
						(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to reports filed under section 304 of the Federal Election Campaign Act of 1971
			 after the date that is 30 days after the date of the enactment of this
			 Act.
				405.Judicial
			 review of actions related to campaign finance laws
				(a)In
			 generalTitle IV of the Federal Election Campaign Act of 1971 (2
			 U.S.C. 451 et sq.) is amended by inserting after section 406 the following new
			 section:
					
						407.Judicial
				review
							(a)In
				generalIf any action is brought for declaratory or injunctive
				relief to challenge the constitutionality of any provision of this Act or of
				chapter 95 or 96 of the Internal Revenue Code of 1986, or is brought to with
				respect to any action of the Commission under chapter 95 or 96 of the Internal
				Revenue Code of 1986, the following rules shall apply:
								(1)The action shall
				be filed in the United States District Court for the District of Columbia and
				an appeal from the decision of the district court may be taken to the Court of
				Appeals for the District of Columbia Circuit.
								(2)In the case of an
				action relating to declaratory or injunctive relief to challenge the
				constitutionality of a provision—
									(A)a copy of the
				complaint shall be delivered promptly to the Clerk of the House of
				Representatives and the Secretary of the Senate; and
									(B)it shall be the
				duty of the United States District Court for the District of Columbia, the
				Court of Appeals for the District of Columbia, and the Supreme Court of the
				United States to advance on the docket and to expedite to the greatest possible
				extent the disposition of the action and appeal.
									(b)Intervention by
				Members of CongressIn any action in which the constitutionality
				of any provision of this Act or chapter 95 or 96 of the Internal Revenue Code
				of 1986 is raised, any member of the House of Representatives (including a
				Delegate or Resident Commissioner to the Congress) or Senate shall have the
				right to intervene either in support of or opposition to the position of a
				party to the case regarding the constitutionality of the provision. To avoid
				duplication of efforts and reduce the burdens placed on the parties to the
				action, the court in any such action may make such orders as it considers
				necessary, including orders to require intervenors taking similar positions to
				file joint papers or to be represented by a single attorney at oral
				argument.
							(c)Challenge by
				Members of CongressAny Member of Congress may bring an action,
				subject to the special rules described in subsection (a), for declaratory or
				injunctive relief to challenge the constitutionality of any provision of this
				Act or chapter 95 or 96 of the Internal Revenue Code of
				1986.
							.
				(b)Conforming
			 amendments
					(1)In
			 general
						(A)Section 310 of
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 437h) is repealed.
						(B)Section 9011 of
			 the Internal Revenue Code of 1986 is amended to read as follows:
							
								9011.Judicial
				reviewFor provisions relating
				to judicial review of certifications, determinations, and actions by the
				Commission under this chapter, see section 407 of the Federal Election Campaign
				Act of
				1971.
								.
						(C)Section 9041 of
			 the Internal Revenue Code of 1986 is amended to read as follows:
							
								9041.Judicial
				reviewFor provisions relating
				to judicial review of actions by the Commission under this chapter, see section
				407 of the Federal Election Campaign Act of
				1971.
								.
						(D)Section 403 of
			 the Bipartisan Campaign Finance Reform Act of 2002 (2 U.S.C. 437h note) is
			 repealed.
						(c)Effective
			 dateThe amendments made by this section shall apply to actions
			 brought after the date of the enactment of this Act.
				VOffsets
			501.Reforming
			 irrigation subsidies
				(a)DefinitionsSection
			 202 of the Reclamation Reform Act of 1982 (43 U.S.C. 390bb) is
			 amended—
					(1)by redesignating
			 paragraphs (7) through (11) as paragraphs (9) through (13),
			 respectively;
					(2)in paragraph (6),
			 by striking owned or operated under a lease which and inserting
			 that is owned, leased, or operated by an individual or legal entity and
			 that;
					(3)by inserting
			 after paragraph (6) the following:
						
							(7)Legal
				entityThe term legal entity includes a corporation,
				association, partnership, trust, joint tenancy, or tenancy in common, or any
				other entity that owns, leases, or operates a farm operation for the benefit of
				more than 1 individual under any form of agreement or arrangement.
							(8)Operator
								(A)In
				generalThe term operator—
									(i)means an
				individual or legal entity that operates a single farm operation on a parcel
				(or parcels) of land that is owned or leased by another person (or persons)
				under any form of agreement or arrangement (or agreements or arrangements);
				and
									(ii)if the
				individual or legal entity—
										(I)is an employee of
				an individual or legal entity, includes the individual or legal entity;
				or
										(II)is a legal
				entity that controls, is controlled by, or is under common control with another
				legal entity, includes each such other legal entity.
										(B)Operation of a
				farm operationFor the purposes of subparagraph (A), an
				individual or legal entity shall be considered to operate a farm operation if
				the individual or legal entity is the person that performs the greatest
				proportion of the decisionmaking for and supervision of the agricultural
				enterprise on land served with irrigation
				water.
								;
				and
					(4)by adding at the
			 end the following:
						
							(14)Single farm
				operation
								(A)In
				generalThe term single farm operation means the
				total acreage of land served with irrigation water for which an individual or
				legal entity is the operator.
								(B)Rules for
				determining whether separate parcels are operated as a single farm
				operation
									(i)Equipment- and
				labor-sharing activitiesThe conduct of equipment- and
				labor-sharing activities on separate parcels of land by separate individuals or
				legal entities shall not by itself serve as a basis for concluding that the
				farming operations of the individuals or legal entities constitute a single
				farm operation.
									(ii)Performance of
				certain servicesThe performance by an individual or legal entity
				of an agricultural chemical application, pruning, or harvesting for a farm
				operation on a parcel of land shall not by itself serve as a basis for
				concluding that the farm operation on that parcel of land is part of a single
				farm operation operated by the individual or entity on other parcels of
				land.
									.
					(b)Identification
			 of owners, lessees, and operators and of single farm
			 operationsThe Reclamation Reform Act of 1982 is amended by
			 inserting after section 202 (43 U.S.C. 390bb) the following:
					
						202A.Identification
				of owners, lessees, and operators and of single farm operations
							(a)In
				generalSubject to subsection (b), for each parcel of land to
				which irrigation water is delivered or proposed to be delivered, the Secretary
				shall identify a single individual or legal entity as the owner, lessee, or
				operator.
							(b)Shared
				decisionmaking and supervisionIf the Secretary determines that
				no single individual or legal entity is the owner, lessee, or other individual
				that performs the greatest proportion of decisionmaking for and supervision of
				the agricultural enterprise on a parcel of land—
								(1)all individuals
				and legal entities that own, lease, or perform a proportion of decisionmaking
				and supervision that is equal as among themselves but greater than the
				proportion performed by any other individual or legal entity shall be
				considered jointly to be the owner, lessee, or operator; and
								(2)all parcels of
				land of which any such individual or legal entity is the owner, lessee, or
				operator shall be considered to be part of the single farm operation of the
				owner, lessee, or operator identified under paragraph
				(1).
								.
				(c)PricingSection
			 205 of the Reclamation Reform Act of 1982 (43 U.S.C. 390ee) is amended by
			 adding at the end the following:
					
						(d)Single farm
				operations generating more than $500,000 in gross farm income
							(1)In
				generalNotwithstanding subsections (a), (b), and (c), irrigation
				water may be delivered to the single farm operation of a qualified recipient or
				limited recipient at less than full cost to a number of acres that does not
				exceed the number of acres determined under paragraph (2) in the case
				of—
								(A)a qualified
				recipient that reports gross farm income from a single farm operation in excess
				of $500,000 for a taxable year; or
								(B)a limited
				recipient that received irrigation water on or before October 1, 1981, and that
				reports gross farm income from a single farm operation in excess of $500,000
				for a taxable year.
								(2)Maximum number
				of acres to which irrigation water may be delivered at less than full
				costThe number of acres determined under this paragraph shall be
				equal to the product obtained by multiplying—
								(A)the number of
				acres of the single farm operation; by
								(B)a fraction, the
				numerator of which is $500,000 and the denominator of which is the amount of
				gross farm income reported by the qualified recipient or limited recipient in
				the most recent taxable year.
								(3)Inflation
				adjustment
								(A)In
				generalSubject to subparagraph (D), the $500,000 amount under
				paragraphs (1) and (2) for any taxable year beginning in a calendar year after
				2004 shall be equal to the product obtained by multiplying—
									(i)$500,000;
				by
									(ii)the inflation
				adjustment factor for the taxable year.
									(B)Inflation
				adjustment factor
									(i)In
				generalFor purposes of subparagraph (A), the term
				inflation adjustment factor means, with respect to any calendar
				year, a fraction the numerator of which is the GDP implicit price deflator for
				the preceding calendar year and the denominator of which is the GDP implicit
				price deflator for 2004.
									(ii)PublicationNot
				later than April 1 of any calendar year, the Secretary shall publish the
				inflation adjustment factor for the preceding calendar year.
									(C)GDP implicit
				price deflatorFor purposes of subparagraph (B), the term
				GDP implicit price deflator means the first revision of the
				implicit price deflator for the gross domestic product as calculated and
				published by the Secretary of Commerce.
								(D)RoundingIf
				any increase determined under subparagraph (A) is not a multiple of $100, the
				increase shall be rounded to the next lowest multiple of
				$100.
								.
				(d)Certification
			 of complianceSection 206 of the Reclamation Reform Act of 1982
			 (43 U.S.C.
			 390ff) is amended to read as follows:
					
						206.Certification
				of compliance
							(a)In
				generalAs a condition to the receipt of irrigation water for
				land in a district that has a contract described in section 203, each owner,
				lessee, or operator in the district shall furnish the district, in a form
				prescribed by the Secretary, a certificate that the owner, lessee, or operator
				is in compliance with this title, including—
								(1)a statement of
				the number of acres owned, leased, or operated;
								(2)the terms of any
				lease or agreement pertaining to the operation of a farm operation; and
								(3)in the case of a
				lessee or operator, a certification that the rent or other fees paid reflect
				the reasonable value of the irrigation water to the productivity of the
				land.
								(b)DocumentationThe
				Secretary may require a lessee or operator to submit for the examination of the
				Secretary—
								(1)a complete copy
				of any lease or other agreement executed by each of the parties to the lease or
				other agreement; and
								(2)a copy of the
				return of income tax imposed by chapter 1 of the Internal Revenue Code of 1986
				for any taxable year in which the single farm operation of the lessee or
				operator received irrigation water at less than full
				cost.
								.
				(e)TrustsSection
			 214 of the Reclamation Reform Act of 1982 (43 U.S.C. 390nn) is
			 repealed.
				(f)Administrative
			 provisions
					(1)PenaltiesSection
			 224(c) of the Reclamation Reform Act of 1982 (43 U.S.C. 390ww(c)) is
			 amended—
						(A)by striking
			 (c) The Secretary and inserting the following:
							
								(c)Regulations;
				data collection; penalties
									(1)Regulations;
				data collectionThe
				Secretary
									;
				and
						(B)by adding at the
			 end the following:
							
								(2)PenaltiesNotwithstanding
				any other provision of law, the Secretary shall establish appropriate and
				effective penalties for failure to comply with any provision of this Act or any
				regulation issued under this
				Act.
								.
						(2)InterestSection
			 224(i) of the Reclamation Reform Act of 1982 (43 U.S.C. 390ww(i)) is
			 amended—
						(A)by striking
			 When the Secretary and inserting the following:
							
								(1)In
				generalWhen the
				Secretary
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Interest
				rateThe interest rate applicable to underpayments under
				paragraph (1) shall be equal to the rate applicable to expenditures under
				section
				202(3)(C).
								.
						(g)ReportingSection
			 228 of the Reclamation Reform Act of 1982 (43 U.S.C. 390zz) is amended by
			 inserting operator or before contracting entity
			 each place it appears.
				(h)Memorandum of
			 understandingThe Reclamation Reform Act of 1982 is amended by
			 inserting after section 228 (43 U.S.C. 390zz) the following:
					
						228A.Memorandum of
				understandingThe Secretary,
				the Secretary of the Treasury, and the Secretary of Agriculture shall enter
				into a memorandum of understanding or other appropriate instrument to permit
				the Secretary, notwithstanding section 6103 of the Internal Revenue Code of
				1986, to have access to and use of available information collected or
				maintained by the Department of the Treasury and the Department of Agriculture
				that would aid enforcement of the ownership and pricing limitations of Federal
				reclamation
				law.
						.
				VISeverability and
			 effective date
			601.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
			602.Effective
			 dateExcept as otherwise
			 provided in this Act, the amendments made by this Act shall apply with respect
			 to elections occurring after January 1, 2011.
			
